Case 2:19-cv-21618-MCA-ESK Document 18 Filed 04/27/20 Page 1 of 6 PageID: 345




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



 BAYSHORE RECYCLING
 CORPORATION,                                       Case No. 19-cv-21618-MCA-ESK

               Plaintiff,
        v.                                              OPINION AND ORDER

 ACE AMERICAN INSURANCE
 COMPANY,
               Defendant.


Kiel, United States Magistrate Judge

       THIS MATTER having come before the Court on defendant’s request to stay

plaintiff’s claim for bad faith (the “Motion”), and the Court having reviewed the parties’

submissions (ECF Nos. 9, 11, and 13), decides the Motion on the papers and without

argument pursuant to Federal Rule of Civil Procedure (the “Rules”) 78. For the reasons

that follow, and for good cause shown, defendant’s request for a stay of plaintiff’s bad faith

claim pending resolution of plaintiff’s insurance claim for coverage is GRANTED.

       Plaintiff brings this insurance coverage action against defendant seeking, inter alia:

(1) a judgment declaring that it is entitled to recover under an insurance policy (the

“Policy”) that has been issued by defendant to plaintiff, (2) damages for its breach of

contract claim, and (3) punitive damages for its bad faith claim. (Complaint (“Compl.”) at

¶ 1.) Defendant seeks to sever plaintiff’s bad faith claim and stay discovery as to that claim
Case 2:19-cv-21618-MCA-ESK Document 18 Filed 04/27/20 Page 2 of 6 PageID: 346



pending resolution of plaintiff’s claim for coverage under the Policy. (Defendant’s

February 18, 2020 Brief, p. 6; ECF No. 9, p. 10.)

                                   LEGAL ANALYSIS

       Rule 21 provides courts with the authority to sever and stay claims for pretrial

proceedings or trial in the interests of justice and efficiency. Fed.R.Civ.P. 21; Rodin

Props.-Shore Mall, N.V. v. Cushman & Wakefield of Pa., Inc., 49 F.Supp.2d 709, 721

(D.N.J. 1999). The factors used to determine whether severance is appropriate include: (1)

whether the issues sought to be tried separately are significantly different from one another,

(2) whether the separable issues require the testimony of different witnesses and different

documentary proof, (3) whether the party opposing the severance will be prejudiced if it is

granted, and (4) whether the party requesting severance will be prejudiced if it is not

granted. Picozzi v. Connor, No. 12-04102, 2012 WL 2839820, at *6 (D.N.J. July 9, 2012)

(internal quotations and citation omitted).

       The Court has broad discretion in deciding whether to sever a claim under Rule 21.

See Riverview Towers Apartment Corp. v. QBE Ins. Corp., No. 14-06744, 2015 WL

1886007, at *1 (D.N.J. Apr. 17, 2015). With requests to sever bad faith claims from first-

party coverage claims, “this Court has refused to adopt a blanket rule that a plaintiff’s bad

faith claim should be severed in every coverage case.[…] Every case is different and must

be decided on its own facts.” Ames v. USAA Life Ins. Co., No. 18-09865, 2018 WL

5634684, at *2 (D.N.J. Oct. 31, 2018).




                                              2
Case 2:19-cv-21618-MCA-ESK Document 18 Filed 04/27/20 Page 3 of 6 PageID: 347



       I.     ARE THE ISSUES SOUGHT TO BE LITIGATED
              SEPARATELY SIGNIFICANTLY DIFFERENT FROM
              ONE ANOTHER?

       Plaintiff contends its breach of contract claim and request for declaratory judgment

are not significantly different from its bad faith claim, and that the three causes of action

all deal with the handling of the underlying insurance claim. (Plaintiff’s March 3, 2020

Brief, p. 10; ECF No. 11, p. 14). Plaintiff alleges that defendant misrepresented the

meaning of certain provisions of the Policy, failed to acknowledge and act reasonably

promptly concerning the insurance claims, failed to conduct a meaningful and timely

investigation, failed to advise of available coverage, and compelled plaintiff to start this

lawsuit to obtain coverage under the Policy. (Compl., ¶ 63.) These alleged wrongdoing

acts, however, are not relevant to whether there is coverage under the Policy.

       The “breach of insurance contract claims concern policy coverage while bad faith

claims concern the insurer’s general claims handling procedures, its claims conduct in the

case at issue, and its knowledge and state of mind about the grounds for denial of

coverage.” Spectrum Data Sys., LLC v. State Farm Ins. Co., No. 18-10318, 2019 WL

259605, at*2 (D.N.J. Jan. 18, 2019) (internal quotations, alterations, and citation omitted).

In this case, viewing plaintiff’s claims as separate and distinct actions “promotes judicial

efficiency and economy.” Wadeer v. N.J. Mfrs. Ins. Co., 220 N.J. 591, 610 (2015); see

also Nelson v. State Farm Mut. Auto. Ins. Co., 988 F.Supp. 527, 530 (E.D. Pa. 1997) (bad

faith claims are “separate and distinct” from underlying contract action).

       The first factor weighs in favor of severance.




                                             3
Case 2:19-cv-21618-MCA-ESK Document 18 Filed 04/27/20 Page 4 of 6 PageID: 348



       II.    DO SEPARABLE ISSUES REQUIRE THE
              TESTIMONY OF DIFFERENT WITNESSES AND
              DIFFERENT DOCUMENTARY PROOF?

       Plaintiff’s contract and declaratory judgment claims will require the testimony of

different witnesses and different documentary proof from the bad faith claim. Discovery

relating to claims personnel, claims handling procedures and guidelines, and best practices

is not directly relevant to the contract claims in Count I and Count II. Further, “[p]laintiff’s

bad faith discovery distracts from, and will undoubtedly delay, the resolution of the primary

focus of the case, i.e., whether plaintiff’s . . . claim should be paid.” Ames, 2018 WL

5634684, at *3; see also Fed. Ins. Co. v. Cont’l Cas. Co., No. 05-00305, 2006 WL 1344811,

at *1 (W.D. Pa. May 16, 2006) (“it just makes good common sense to resolve the

declaratory judgment claims first because . . . [these] are the only claims that are susceptible

to judicial resolution as a matter of law and with little or no discovery necessary.”)

       The second factor weighs in favor of severance.

       III.   WILL THE PARTY OPPOSING THE STAY BE
              PREJUDICED IF IT IS GRANTED?

       Plaintiff will not be prejudiced if its bad faith claim is severed and stayed. Plaintiff

argues it would be prejudiced because a stay would prolong resolution of the case. This

may be true. But the bad faith claim will be moot if defendant defeats plaintiff’s breach of

contract claim. Thus, the bad faith claim should necessarily abide the resolution of the

insurance coverage claim.

       The third factor weighs in favor of severance.




                                               4
Case 2:19-cv-21618-MCA-ESK Document 18 Filed 04/27/20 Page 5 of 6 PageID: 349



       IV.    WILL THE PARTY REQUESTING SEVERANCE BE
              PREJUDICED IF IT IS NOT GRANTED?

       Defendant, on the other hand, will be prejudiced if it is required to litigate the bad

faith claim before plaintiff’s insurance coverage claim is resolved. Judicial economy and

efficiency will be promoted by avoiding potentially expensive and time-consuming

discovery on the bad faith claim. Plaintiff’s coverage claim should be the focus of the case

at this time. If the coverage claim is resolved in plaintiff’s favor, then the parties can

promptly turn to plaintiff’s bad faith claim.

       The fourth factor weighs in favor of severance.




                                                5
Case 2:19-cv-21618-MCA-ESK Document 18 Filed 04/27/20 Page 6 of 6 PageID: 350



                                    CONCLUSION

      For the foregoing reasons, defendant’s request to stay certain claims is granted. An

appropriate Order follows.



      IT IS on this 14th day of April 2020 ORDERED that:


      1.     The part of defendant’s Motion seeking a stay of the bad faith claim pending

resolution of plaintiff’s claim for coverage (ECF No. 9) is GRANTED.

      2.     The bad faith claim is stayed.

      3.     The part of defendant’s motion seeking dismissal of the bad faith claim is

denied without prejudice, with leave to defendant to move to dismiss this claim at the

appropriate juncture.

      4.     The Clerk shall TERMINATE the Motion under ECF No. 9.



                                                   /s/ Edward S. Kiel
                                                  Edward S. Kiel
                                                  United States Magistrate Judge




                                              6
